                    ",.        Case 1:18-cr-00319-LTS Document 195 Filed 01/21/20 Page 1of1

                r~~!0                                                                          :n~;e:·:::~~;::::e:ustice
                                                                                               Southern District ofNew York

                                                                                               The Silvio J. Mollo Building
                                                                                               One Saint Andrew's Plaza
                                                                                               New York, New York 10007


                                                ~i!EMO          ENDORSED                       January 21, 2020
                                                                                                                            !l   s 1 )\...
                                                                                                                                 :.   .-;~---SD'i'-'
                                                                                                                                               ·"   l
                                                                                                                            1

                BYECF                                                                                                   •
                                                                                                                        1
                                                                                                                            1DOCU\tE)lT
                                                                                                                            1
                                                                                                                                ELECTRO\JICALLY FILED
                The Honorable Laura Taylor Swain
                United States District Judge
                                                                                                                            IDOC#:----~­
                                                                                                                            : D.\'.T I'll FD· L---~J    . ]1.;'],1v
                Southern District of New York
                New York, New York 10007

                            Re:         United States v. Milton Chardon, et al., Sl 18 Cr. 319 {LTS)

                Dear Judge Swain:

                       The Government writes to respectfully request adjournment of the conference scheduled
                for Thursday, January 23, 2020 at 12 p.m. The Government has conferred with counsel for all
                defendants, and the parties are available for a conference on February 19, 2020 before 11 a.m. and
                on February 20, 2020 after 12 p.m., with the exception of counsel for Yasmil Fertides, whose
                request for a change of counsel proceeding is currently pending before Your Honor. The
                Government further requests, and defense counsel consent to, exclusion of time under the Speedy
                Trial Act, 18 U.S.C. § 3161, until the newly selected conference date.

                                                                                      Respectfully submitted,
                cc: All Counsel
                                                                                      GEOFFREY S. BERMAN
                                                                                      United States Attorney
                                                                                          JI    ,)

                                                                                By:;:/.   /. , ·'/!'V~/
                                                                                                      ·/__ ...-··
                                                                                      Karin Portlock I Maurene Corney I Jamie Bagliebter
                                                                                       ;sistant United States Attorneys
THE APPLICATION IS GRANTED. THE CONFERENCE IS    ~~c:t~~~q__~                          12) 637-1589 I 2324 I 2236
!2..._i _¥;\1 ~AT j_~~N COURTROOM        l 7C. THE   URT FINDS PURSUANT TO 18
US  Cl316  l(H)(7)(A)THATTHE ENDS OF JUSTICE SERVED BY AN EXCLUSION OFTllE TIME
FROM TODA y's DA Tl' THROUGH.a.Jf'.I/
                                   _Ql,,gJUTWEIG!l THE BEST INTERESTS OF THE PUBLIC AND
!'HE DEFENDANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE SO ORDERED .

. ~ ilitl~                                  W      ~ ll1~ fL<y,;)11/uL
L~u~vf-~SWAI~, u!DJ
